Name: Decision NoÃ 895/2006/EC of the European Parliament and of the Council of 14 June 2006 introducing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of certain documents as equivalent to their national visas for the purposes of transit through their territories
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  international law;  cooperation policy;  politics and public safety
 Date Published: 2006-06-23; 2006-06-20

 20.6.2006 EN Official Journal of the European Union L 167/1 DECISION No 895/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 June 2006 introducing a simplified regime for the control of persons at the external borders based on the unilateral recognition by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of certain documents as equivalent to their national visas for the purposes of transit through their territories THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Pursuant to Article 3(1) of the 2003 Act of Accession, the Member States which acceded to the Union on 1 May 2004 are required from that date to subject to a visa obligation nationals of the third countries listed in Annex I to Council Regulation (EC) No 539/2001 of 15 March 2001 listing third countries whose nationals must be in possession of visas when crossing the external borders and those nationals who are exempt from that requirement (2). (2) Pursuant to Article 3(2) of the 2003 Act of Accession, the provisions of the Schengen acquis on the conditions and criteria for issuing short-term uniform visas, as well as the provisions on mutual recognition of visas and on the equivalence between residence permits and visas, only apply in the new Member States after adoption of a Council decision to that effect. However, they are binding on those Member States from the date of accession. (3) New Member States are therefore required to issue national visas for entry or transit through their territory to third-country nationals holding a uniform visa or long-stay visa or residence permit issued by a Member State fully implementing the Schengen acquis or a similar document issued by other new Member States. (4) The holders of documents issued by Member States fully implementing the Schengen acquis and new Member States, do not represent any risk for the new Member States as they have been subject to all necessary controls by other Member States. In order to avoid imposing unjustified additional administrative burdens on the new Member States, common rules should be adopted authorising the new Member States unilaterally to recognise those documents as equivalent to their national visas and to establish a simplified regime for the controls of persons at the external borders based on that unilateral equivalence. (5) The common rules should apply for a transitional period, until the date to be determined in a Council decision as referred to in the first subparagraph of Article 3(2) of the 2003 Act of Accession. (6) The recognition of a document should be limited to the purpose of transit through the territory of one or more new Member States and should not affect the possibility of new Member States to issue national visas for a short-term stay. Participation in the common system should be optional and should not entail the imposition of additional obligations on the new Member States as defined by the 2003 Act of Accession. (7) The common rules should apply to short-term uniform visas, long-stay visas and residence permits issued by Member States fully implementing the Schengen acquis and to short-term visas, long-term visas and residence permits issued by other new Member States. (8) The entry conditions laid down in Article 5(1) of Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code) (3) have to be fulfilled, with the exception of the condition laid down in Article 5(1)(b) thereof, insofar as this Decision sets up a regime of unilateral recognition by new Member States of certain documents issued by Member States fully implementing the Schengen acquis and similar documents issued by other new Member States for the purpose of transit. (9) Since the objective of this Decision, namely the introduction of a regime of unilateral recognition by new Member States of certain documents issued by other Member States for the purpose of transit, cannot be achieved sufficiently by Member States and can therefore, by reason of the scale and effects of this Decision, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve this objective. (10) This Decision does not constitute a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning those two States' association with the implementation, application and development of the Schengen acquis, as it is addressed only to Member States that do not yet fully implement the Schengen acquis. However, for the coherence and proper functioning of the Schengen system, this Decision also covers visas and residence permits issued by third countries associated with the implementation, application and development of the Schengen acquis and fully implementing the Schengen acquis, such as Iceland and Norway. (11) In accordance with Articles 1 and 2 of the Protocol on the Position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, those Member States are not taking part in the adoption of this Decision. (12) In accordance with Articles 1 and 2 of the Protocol on the Position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, HAVE ADOPTED THIS DECISION: Article 1 This Decision introduces a simplified regime for the control of persons at the external borders whereby the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States) may recognise unilaterally as equivalent to their national visas for the purpose of transit the documents referred to in Article 2(1) and those referred to in Article 3 issued by other new Member States to third-country nationals subject to a visa obligation pursuant to Regulation (EC) No 539/2001. The implementation of this Decision shall not affect the checks to be carried out on persons at the external borders in compliance with Articles 5 to 13 and 18 to 19 of Regulation (EC) No 562/2006. Article 2 1. A new Member State may consider as equivalent to its national visa, for the purpose of transit, the following documents, irrespective of the nationality of the holders: (i) a uniform visa as referred to in Article 10 of the Convention implementing the Schengen Agreement; (ii) a long-stay visa as referred to in Article 18 of the Convention implementing the Schengen Agreement; (iii) a residence permit as included in Annex IV to the Common Consular Instructions. 2. If a new Member State decides to apply this Decision, it shall recognise all the documents referred to in paragraph 1, regardless of which State issued the document. Article 3 Any new Member State that applies Article 2 may, in addition, recognise national short-term visas, long-term visas and resident permits issued by one or more other new Member States as equivalent to its national visa for the purpose of transit. The documents issued by new Member States which may be recognised pursuant to this Decision are listed in the Annex. Article 4 New Member States may only recognise documents as equivalent to their national visas for the purpose of transit, if the duration of the transit by the third-country national through the territory of the new Member State(s) does not exceed five days. The period of validity of the documents referred to in Articles 2 and 3 shall cover the duration of the transit. Article 5 Any new Member State that decides to apply this Decision shall notify the Commission thereof by 1 August 2006. The Commission shall publish the information communicated by the new Member States in the Official Journal of the European Union. Article 6 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply until the date to be determined by the Council decision adopted pursuant to the first subparagraph of Article 3(2) of the 2003 Act of Accession. Article 7 This Decision is addressed to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Done at Strasbourg, 14 June 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) Opinion of the European Parliament of 6 April 2006 (not yet published in the Official Journal) and Council Decision of 1 June 2006. (2) OJ L 81, 21.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 851/2005 (OJ L 141, 4.6.2005, p. 3). (3) OJ L 105, 13.4.2006, p. 1. ANNEX List of documents issued by new Member States CZECH REPUBLIC Visas  VÃ ­zum k pobytu do 90 dnÃ ¯  (short-stay visa)  VÃ ­zum k pobytu nad 90 dnÃ ¯  (long-stay visa)  DiplomatickÃ © vÃ ­zum  (diplomatic visa)  ZvlÃ ¡Ã ¡tnÃ ­ vÃ ­zum  (special visa) Residence Permits  PrÃ ¯kaz o povolenÃ ­ k pÃ echodnÃ ©mu pobytu (temporary residence permit card) (1)  PrÃ ¯kaz o povolenÃ ­ k trvalÃ ©mu pobytu (permanent residence permit card) CYPRUS ÃÃ µÃ Ã Ã ®Ã Ã µÃ ¹Ã  (Visas)  ÃÃ µÃ Ã Ã ·Ã Ã · Ã ´Ã ¹Ã ­Ã »Ã µÃ Ã Ã ·Ã   Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  (transit visa  type B)  ÃÃ µÃ Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ® Ã ²Ã Ã ±Ã Ã µÃ ¯Ã ±Ã  Ã ´Ã ¹Ã ¬Ã Ã ºÃ µÃ ¹Ã ±Ã   Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  (short-stay visa  type C)  Ã Ã ¼Ã ±Ã ´Ã ¹Ã ºÃ ® Ã ¸Ã µÃ Ã Ã ·Ã Ã ·  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã µÃ  Ã  Ã ºÃ ±Ã ¹ Ã  (group visa  type B and C) Ã Ã ´Ã µÃ ¹Ã µÃ  ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  (Residence permits)  Ã Ã Ã ¿Ã Ã Ã Ã ¹Ã ½Ã ® Ã ¬Ã ´Ã µÃ ¹Ã ± ÃÃ ±Ã Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  (Ã ±ÃÃ ±Ã Ã Ã Ã »Ã ·Ã Ã ·, Ã µÃÃ ¹Ã Ã ºÃ ­ÃÃ Ã ·Ã , Ã Ã ¿Ã ¹Ã Ã ·Ã Ã ®Ã ) Temporary residence permit (employment, visitor, student)  Ã Ã ´Ã µÃ ¹Ã ± Ã µÃ ¹Ã Ã Ã ´Ã ¿Ã (Ã ±ÃÃ ±Ã Ã Ã Ã »Ã ·Ã Ã ·, Ã Ã ¿Ã ¹Ã Ã ·Ã Ã ®Ã ) Entry permit (employment, student)  Ã Ã ´Ã µÃ ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ½Ã ¬Ã Ã Ã µÃ Ã Ã ·Ã  (Ã ¼Ã Ã ½Ã ¹Ã ¼Ã · Ã ¬Ã ´Ã µÃ ¹Ã ±) Immigration permit (permanent permit) ESTONIA Visas  Transiitviisa, liik B (transit visa, type B)  LÃ ¼hiajaline viisa, liik C (short-term visa, type C)  Pikaajaline viisa, liik D (long-term visa, type D) Residence permits  TÃ ¤htajaline elamisluba (temporary residence permit  up to five years)  Alaline elamisluba (permanent residence permit) LATVIA Visas  Latvijas vÃ «za  Kategorija B (transit visa)  Latvijas vÃ «za  Kategorija C (short-stay visa)  Latvijas vÃ «za  Kategorija D (long-stay visa) Residence permits  PastÃ vÃ «gÃ s uzturÃ Ã ¡anÃ s atÃ ¼auja (issued before 1 May 2004) (permanent residence permit)  UzturÃ Ã ¡anÃ s atÃ ¼auja (issued since 1 May 2004) (residence permit; for either temporary or permanent residence)  NepilsoÃ a pase (alien's passport) LITHUANIA Visas  TranzitinÃ  viza (B) (transit visa (B))  TrumpalaikÃ  viza (short-stay visa)  IlgalaikÃ  viza (long-stay visa) Residence permits  Europos BendrijÃ ³ valstybÃ s narÃ s pilieÃ io leidimas gyventi (residence permit for a national of an EC Member State)  Leidimas nuolat gyventi Lietuvos Respublikoje (permanent residence permit in the Republic of Lithuania)  Leidimas laikinai gyventi Lietuvos Respublikoje (temporary residence permit in the Republic of Lithuania; validity ranging from one to five years) HUNGARY Visas  RÃ ¶vid idÃ tartamÃ º beutazÃ ³vÃ ­zum (short-stay visa)  TartÃ ³zkodÃ ¡si vÃ ­zum (long-stay visa) Residence permits  HumanitÃ ¡rius tartÃ ³zkodÃ ¡si engedÃ ©ly (humanitarian residence permit (card form)  accompanied by a national passport)  TartÃ ³zkodÃ ¡si engedÃ ©ly (residence permit (card form)  accompanied by a national passport with the entry of the competent authority in it entitling its holder to multiple entry and stay, valid for a maximum period of four years)  TartÃ ³zkodÃ ¡si engedÃ ©ly (residence permit (sticker form)  affixed to a national passport, valid for a maximum period of four years)  BevÃ ¡ndoroltak rÃ ©szÃ ©re kiadott szemÃ ©lyazonosÃ ­tÃ ³ igazolvÃ ¡ny (identity card issued to immigrants  accompanied by a national passport which indicates the issue of the identity card)  LetelepedÃ ©si engedÃ ©ly (permanent residence permit (card form)  accompanied by a national passport which indicates the right of permanent residence, issued for an indefinite period of time, validity of the document is five years)  Letelepedettek rÃ ©szÃ ©re kiadott tartÃ ³zkodÃ ¡si engedÃ ©ly (residence permit issued to permanent residents (sticker form)  affixed to a national passport, valid for a maximum period of five years) Documents issued to members of diplomatic missions and consular posts and equivalent to residence permits  IgazolvÃ ¡ny diplomÃ ¡ciai kÃ ©pviselÃ k Ã ©s csalÃ ¡dtagjaik rÃ ©szÃ ©re (special certificate for diplomats and members of their family (diplomat's identity card))  IgazolvÃ ¡ny konzuli kÃ ©pviselet tagjai Ã ©s csalÃ ¡dtagjaik rÃ ©szÃ ©re (special certificate for members of consular posts and members of their family (consular identity card))  IgazolvÃ ¡ny diplomÃ ¡ciai kÃ ©pviselet igazgatÃ ¡si Ã ©s mÃ ±szaki szemÃ ©lyzete Ã ©s csalÃ ¡dtagjaik rÃ ©szÃ ©re (special certificate for members of the administrative and technical staff of diplomatic missions and members of their family)  IgazolvÃ ¡ny diplomÃ ¡ciai kÃ ©pviselet kisegÃ ­tÃ  szemÃ ©lyzete, hÃ ¡ztartÃ ¡si alkalmazottak Ã ©s csalÃ ¡dtagjaik rÃ ©szÃ ©re (special certificate for the service staff of the diplomatic missions, private servants and members of their family) MALTA Visas  ViÃ ¼i ta' tranÃ ¼itu (does not exceed five days)  ViÃ ¼i gÃ §al perjodu qasir jew viÃ ¼i ta' l-ivvjaÃ ¡Ã ¡ar (one or multiple-entry visas)  ViÃ ¼i gÃ §al perjodu twil (entitles third-country nationals who seek to enter the national territory of Malta, for reasons other than immigration, to pay a visit which exceeds 90 days)  ViÃ ¼i ta' Grupp (stay up to 30 days) POLAND Visas  Wiza wjazdowa W (entry visa, valid for up to one year)  Wiza pobytowa krÃ ³tkoterminowa C (short-stay visa, stay up to three months, valid for up to five years, but usually for one year)  Wiza pobytowa dÃ ugoterminowa D (long-stay visa, stay up to one year, valid for up to five years, but usually for one year)  Wiza dyplomatyczna D/8 (diplomatic visa, stay up to three months within a six-month period, valid for up to five years, but usually for six months)  Wiza sÃ uÃ ¼bowa D/9 (service visa, stay up to three months within a six-month period, valid for up to five years, but usually for six months)  Wiza kurierska D/10 (Diplomatic courier visa, stay up to 10 days unless regulated otherwise by international agreements; valid up to six months) Residence permits  Karta pobytu (residence card, KP series issued from 1 July 2001 to 30 April 2004 and PL series issued as from 1 May 2004; valid up to 10 years, issued to aliens who have obtained a residence permit for a fixed period, a permit to settle, refugee status, a permit for tolerated stay; PL series is also issued to aliens who have obtained a long-term residence permit)  Karta staÃ ego pobytu (permit to settle, XS series issued before 30 June 2001; valid for up to 10 years, issued to aliens who have obtained a permit to settle; the last card of this edition will expire on 29 June 2011) SLOVENIA Visas  Vizum za vstop (entry visa)  Vizum za kratkoroÃ no bivanje C (short-stay visa)  Vizum za daljÃ ¡e bivanje D (long-stay visa) Residence permits  Dovoljenje za stalno prebivanje (permanent residence permit)  Dovoljenje za zaÃ asno prebivanje (temporary residence permit; validity of maximum one year unless otherwise stipulated by the Slovenian Aliens Act)  Diplomatska izkaznica (diplomatic identity card)  Konzularna izkaznica (consular identity card)  Konzularna izkaznica za Ã astne konzularne funkcionarje (consular identity card for Honorary Consuls)  SluÃ ¾bena izkaznica (official identity card) SLOVAKIA Visas  KrÃ ¡tkodobÃ © vÃ ­zum (short-stay visa)  DlhodobÃ © vÃ ­zum (long-stay visa)  DiplomatickÃ © vÃ ­zum (diplomatic visa)  OsobitnÃ © vÃ ­zum (special visa) Residence permits  Povolenie na prechodnÃ ½ pobyt (temporary residence permit)  Povolenie na trvalÃ ½ pobyt (permanent residence permit) CestovnÃ © doklady  Travel documents  CudzineckÃ ½ pas (alien's passport)  CestovnÃ ½ doklad podÃ ¾a Dohovoru z 28. jÃ ºla 1951 (travel document  Convention of 28 July 1951)  CestovnÃ ½ doklad podÃ ¾a Dohovoru z 28. septembra 1954 (travel document  Convention of 28 September 1954) (1) Same type of document for all variants with the validity indicated on the sticker.